ON REHEARING.
HUSTON, J.
We have had occasion heretofore to say that the proposition that the court in its consideration of a case has not been limited to the briefs or oral arguments in the case, will not be considered as a ground for rehearing. We are permitted, whenever we deem further argument, either written or oral, essential to the proper presentation of any question, to call for it; but this does not involve or include the right of counsel, whenever they think they have not said enough, to insist upon a rehearing. Although somewhat lengthy, we have, *391in view of the importance of the case, and the fact that the questions involved are new in this jurisdiction, given the petition in this case a more than ordinal consideration. We find but two questions or contentions presented by the petition. The first is as to the interest coupons, and it is contended that they do not come within the prohibition of our statute. We cannot recognize the contention of petitioner in this regard. The statute is plain and unequivocal, and to permit its evasion through such a flimsy pretext as that presented in the petition in this case would be inexcusable at least. Counsel cite many authorities which he claims are definitive of what usury is. It is only necessary, in answer to them all, to say that what is' usury within any state or jurisdiction is what the law of such state or jurisdiction declares to be such, and the courts thereof, in the administration of the law, must be governed thereby. The other contention of petitioner, that the notes which the mortgage sought to be foreclosed in this case were given to secure were made payable in the state of Yermont, and that, therefore, the contract must be construed by the laws of that state, is not only utterly untenable, but not one single authority of the multitude cited by counsel in his petition supports the contention. The proposition simply states this: A foreign corporation, having a resident agent in this state, engaged in the business of loaning money upon interest, may avoid the laws of this state in regard to such business, and especially in regard to usury, by simply making the evidences of indebtedness payable in some other state, where the laws against usury are less onerous. The monstrosity of the proposition is too apparent to require comment, and in support of it we have cited to us the following authorities: “A bill of exchange may even be drawn in another state to take advantage of a higher local rate of interest, and be governed by the law of such state; but, if a note is void for usury where made, it will be void everywhere, although it may have been made payable elsewhere as a cover for the usury.-” (1 Eandolph on Commercial Paper, sec. 28.) Again: “Of course, the note being payable at the residence of the payee, and having been delivered there for goods sold there, must be deemed and taken to be a West Virginia contract.” (Tenant v. Tenant, 110 Pa. St. 478, 1 Atl. 532.) Again: “The *392notes were made and payable in this state, and in determining tbeir validity and effect they must be regarded as New Hampshire contracts.'” In Bank v. Wood, 142 Mass. 563, 8 N. E. 753, the note was executed in Kentucky, and made payable in Kentucky. The court said: “Under our decision, these various circumstances determine the place where the contract was executed, and where it was to be consummated. It was clearly a Kentucky contract, and is to be governed by the laws of that commonwealth.” Without a single exception, the authorities cited in the petition are to this effect, and are all cases arising upon commercial paper and in transitory actions, and how they can be said to uphold the contention that a corporation in the state of Vermont can loan money upon mortgages upon land situated in Idaho, by and through an agent, necessarily a resident of Idaho, the debtor being a resident of Idaho, and the contract made in Idaho, and may, in attempting to enforce a claim only enforceable in Idaho, insist that the laws of Ahjrmont shall be the rule of construction of such contract, when- the corporation is organized in the state of North Dakota, simply because, |for the palpable purpose of evading the usury laws of Idaho,| the notes were in terms made payable in Vermont, is a proposition we cannot entertain. This being purely an action in rem, and the enforcement of the claim -being 'only maintainable in Idaho, how can it be contended that the intention of the parties was that the laws of Vermont should obtain in the construction of the contract? The matter of usury is peculiarly statutory. It has no recognition in the common law, and the legislation in regard to it in the various states of the Union has been as diversified as the ever-conflicting interests of greed on the one hand, poverty on the other, have been dominant. As to the policy of usury laws in the abstract, it is not our province to discuss that subject. We are simply called upon to administer the law as we find it. It is no part of the duty of the court to make law by construction to suit a given case, or serve a persistent contention, backed though it may be by whatever influence predicated upon an assumed policy. Judge-made law is becoming daily more obnoxious to deserved criticism, and is pernicious in its tendency, as being destructive of the elementary principles of our government.
*393The very able and energetic efforts of counsel to do away with the plain and unambiguous provisions of the statute cannot avail. We have examined the statutes of, we think, all of the states upon the subject of usury and interest. We find but one state in which a similar statute to that of Idaho exists, and that is the state of Minnesota. Our statute would seem to have been taken almost literally from that of Minnesota, and we have been unable to find any decision from the supreme court of that state recognizing the construction contended for by the respondent. The rule of the statute is not novel. In Van Benschooten v. Lawson, 6 Johns. Ch. 313, 10 Am. Dec. 333, Chancellor Kent lays it down as a principle of equity that "compound interest is not allowed, unless on a special agreement in writing after the lawful interest has become due,” and the learned chancellor declares it to be a “well-settled rule,” citing Lord Manners, 1 Ball & B. 430; Lord Hardwicke in Thornhill v. Evans, 2 Atk. 330, note 1; and this principle has been recognized and maintained by various decisions of the court of last resort in New York. (Mowry v. Bishop, 5 Paige, 98; Young v. Hill, 67 N. Y. 162, 23 Am. Rep. 99, and cases there cited.) Our statute is but the recognition and embodiment of that principle, and for the courts to attempt to abnegate or abrogate it by construction would be an assumption as wicked as unwarrantable.
Counsel’s contention that the several sections of a statute relating to one subject should be construed separately, and not in pari materia, not only is not supported by any authority, but is in conflict with the elementary rules of statutory construction. Section 1265 of the Revised Statutes declares in words, “Compound interest is not allowed, but a debtor may agree in writing to pay interest upon interest overdue at the date of such agreement.” By section 1266 of the Revised Statutes, whenever it appears that unlawful interest has been contracted for, “whether the unlawful interest is contested or not,” it is provided that “in no case where unlawful interest is contracted for must the plaintiff have judgment for more than the principal sum less the payments already made, whether the unlawful interest be incorporated with the principal sum or not.” The contention of counsel that we should ignore the universally *394recognized rules of construction for the purpose of evading the plain, unambiguous provisions of the statute has all the per-sistency of Bassanio’s plea without the merit arising from the circumstances.
Since the filing of petition for a rehearing, appellant has applied for a restitution of premises under the provisions of section 4825 of the Revised Statutes. The appellant is entitled to restitution, and the district court is directed to issue an order to that effect, it appearing from the record that the premises have been sold under the decree of the district court, and have been purchased by plaintiff. Rehearing denied.
Sullivan, C. J., and Quarles, J., concur.